

116 S4907 IS: To nullify Executive Order 13957, entitled “Creating Schedule F In The Excepted Service”.
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4907IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Peters (for himself, Mr. Cardin, Mr. Blumenthal, Mr. Van Hollen, Mr. Brown, Mr. Warner, Mr. Coons, Mr. Kaine, Mr. Reed, Mr. Markey, Mr. Schatz, Ms. Baldwin, Mrs. Gillibrand, Ms. Duckworth, Ms. Klobuchar, Mr. Whitehouse, Mrs. Murray, Ms. Smith, Mr. Carper, Ms. Warren, Mr. Bennet, Mr. Sanders, Mr. Casey, Mr. Menendez, Mr. Jones, Ms. Hirono, Mr. Durbin, Mr. Wyden, Mr. Booker, Mrs. Feinstein, Ms. Sinema, Mr. Merkley, Mrs. Shaheen, Ms. Rosen, Mr. Udall, Mr. Heinrich, Mr. Tester, Ms. Hassan, Mr. Murphy, Mr. King, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo nullify Executive Order 13957, entitled Creating Schedule F In The Excepted Service.1.Nullification of Executive Order regarding schedule F(a)Rescission(1)In generalThe provisions of Executive Order 13957, entitled Creating Schedule F In The Excepted Service (85 Fed. Reg. 67631) are rescinded and shall have no force or effect.(2)Effective dateThis subsection shall take effect as if enacted on October 21, 2020.(b)Limitation on fundsNone of the funds appropriated or otherwise made available by this or any other Act may be used to implement, administer, or otherwise carry out Executive Order 13957, entitled Creating Schedule F In The Excepted Service (85 Fed. Reg. 67631), or any successor Executive order or regulation.